  Case 1:13-cv-01041-LJL-DCF Document 522 Filed 05/13/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
 TIFFANY AND COMPANY and                :
 TIFFANY (NJ) LLC,                      :
                                        :
            Plaintiffs,                 :
                                        :
                  -v-                   : No. 13-cv-1041(LJL)
                                        :
 COSTCO WHOLESALE CORP.,                :
                                        :
            Defendant.                  :
                                        :
 -------------------------------------- x


                           NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that Helen V. Cantwell of Debevoise &

Plimpton LLP hereby appears on behalf of defendant Costco Wholesale Corp. in the

above captioned case.



Dated: New York, New York
       May 13, 2021

                                          DEBEVOISE & PLIMPTON LLP

                                          By: /s/ Helen V. Cantwell
                                             Helen V. Cantwell
                                             919 Third Avenue
                                             New York, New York 10022
                                             (212) 909-6000
                                             hcantwell@debevoise.com

                                              Attorneys for Defendant
